Citation Nr: 0720871	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  02-20 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1993 to June 
1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The May 2002 rating decision denied service connection for a 
cervical spine condition and a lumbar spine condition.  In 
his September 2002 notice of disagreement, the veteran stated 
that his claims did not involve spinal conditions.  He was 
given a VA examination in September 2003.  The September 2003 
examination report diagnoses a chronic left rhomboid muscle 
strain and states that the veteran's disability is muscular 
and is not related to his cervical spine.  In a November 2005 
rating decision, the veteran was granted service connection 
for a chronic left rhomboid muscle strain and was assigned a 
10 percent disability rating.  A November 2005 supplemental 
statement of the case denied the cervical and lumbar spine 
claims.  

In May 2006, the Board remanded this case for additional 
development.  On remand, the veteran was scheduled for a VA 
examination.  According to the March 2007 examination report, 
the veteran denied having a disability of the neck or the low 
back.  He stated that his problem involved the left shoulder 
and that service connection had finally been established for 
this condition.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202 
(2006).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2006).  
Neither the veteran nor his representative has submitted a 
written statement withdrawing the lumbar and cervical spine 
claims.  Therefore, the Board must adjudicate these claims on 
the merits.



FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  The veteran does not have a current lumbar spine 
disability.

3.  The veteran does not have a current cervical spine 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for entitlement to service connection for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
November 2001 and May 2006.  These letters advised the 
veteran of the information necessary to substantiate his 
claims and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the May 2006 letter expressly told the veteran to 
provide any relevant evidence in his possession, while the 
November 2001 letter implicitly told him to do so.  See 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  The May 2006 letter and a March 2007 
supplemental statement of the case notified the veteran of 
the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, private medical 
records, and VA examination reports from September 2003 and 
March 2007.  In November 2006, the veteran submitted a signed 
statement indicating that he had no further information to 
submit.  Therefore, the duties to notify and assist having 
been met, the Board turns to the analysis of the veteran's 
claims on the merits.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the case at hand, the veteran's claims must be denied 
because the competent evidence of record does not indicate 
that the veteran has a disability of the lumbar or cervical 
spine.  The veteran has submitted a May 2003 private medical 
record diagnosing low back pain.  However, this record 
indicates the veteran had full range of motion, normal 
lateral bending, no pain behaviors, normal rhythm, no 
guarding, and otherwise demonstrated no objective symptoms of 
disability.  This opinion is afforded little probative weight 
in that appears to be based solely on the veteran's own 
description of his medical history and symptoms, rather than 
on observable symptoms or medical records.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (noting the Board is not bound 
to accept medical opinions based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence).   

The VA examination reports of record, however, provide highly 
probative evidence that the veteran does not have a current 
lumbar or cervical spine disability.  The September 2003 VA 
examination report diagnosed a chronic left rhomboid muscle 
strain and stated that the veteran's current symptoms were 
related to this muscle injury rather than to the cervical 
spine.  The examiner did not note a disability of the lumbar 
spine.  

The March 2007 VA examination report states that the veteran 
denied having a current disability involving the neck or low 
back.  The examiner concluded that it is not likely that a 
disorder of the cervical or lumbar spine is related to the 
veteran's military service given that the veteran is no 
longer claiming a disorder of the spine.  In reaching this 
conclusion, the examiner considered the veteran's medical 
history and determined that the service-connected muscle 
strain has caused pain in the upper and middle back and 
appears to have caused some confusion in the past as to the 
etiology of the veteran's pain.  The examiner also noted that 
the veteran has been seen multiple times by various doctors 
including an orthopedic specialist who diagnosed the muscle 
strain of the rhomboid.

The Board finds the VA examination reports to be highly 
probative in that they were written by medical professionals 
with the proper training to examine the veteran and render 
the requested opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In addition, given that the veteran himself 
told the most recent examiner that he was not experiencing 
back or neck pain, the Board believes the service connection 
claims for disabilities of the lumbar and cervical spines 
should be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


